Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 1 of 14 PagelD #: 79

United States Department of Justice

United States Attorney
Southern District of West Virginia

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

 

« FILED
OCT -2? ON

 

September 1, 2020

 

 

Wesley Page
Federal Public Defender RORY & bet Gout

 

 

 

300 Virginia Street East, Room 3400 Southern District of West Virginla
Charleston, WV 25301

Re: United States v. Eugene Enrique Torres
Criminal Nos. 2:20-cr-00100 (USDC SDWV)

2:20-cr- OOIT]
Dear Mr. Page:

This will confirm our conversations with regard to your
client, Eugene Enrique Torres (hereinafter “Mr. Torres”). As a
result of these conversations, it is agreed by and between the
United States and Mr. Torres as follows:

1. PENDING CHARGES. Mr. Torres is charged in a single-
count indictment with a violation of 18 U.S.C. §§ 1591(a) and
1594(a).

2. CHARGING AGREEMENT. Mr. Torres agrees to waive his
right pursuant to Rule 7 of the Federal Rules of Criminal Procedure
to be charged by indictment and will consent to the filing of a
single-count information to be filed in the United States District
Court for the Southern District of West Virginia, a copy of which
is attached hereto as “Plea Agreement Exhibit A.”

Be RESOLUTION OF CHARGES. Mr. Torres will plead guilty to
a violation of 18 U.S.C. § 2422(b) (attempted enticement of a
minor) as charged in said information. Following final

disposition, the United States will move the Court to dismiss the
indictment in Criminal No. 2:20-cr-00100 as to Mr. Torres.

LET
Defendant’s
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 2 of 14 PagelD #: 80

Wesley Page

September 1, 2020 Re: Bugene Enrique Torres
Page 2
4. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which

Mr. Torres will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of at least 10 years and up to
life;

(o) A fine of $250,000, or twice the gross pecuniary gain or
twice the gross pecuniary Loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of at least 5 years and up
to life;

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013 and $5,000 pursuant to 18 U.S.C. § 3014.

5. REMOVAL FROM UNITED STATES. Mr. Torres recognizes that
pleading guilty pursuant to this plea agreement has consequences
with respect to his immigration status and will result in his being
subject to removal for having been convicted of an offense
contemplated by the Immigration and Nationality Act, 8 U.S.C. §§
1101-1504, and corresponding regulations. Further, Mr. Torres
understands that removal and other immigration consequences are
the subject of a separate proceeding. Mr. Torres nevertheless
agrees to plead guilty pursuant to this plea agreement regardless
of any immigration consequences that his guilty plea may entail,
even if the consequence is his removal from the United States.

6. SPECIAL ASSESSMENT. Mr. Torres has submitted certified
financial statements to the United States reflecting that he is
without sufficient funds to pay the special assessment due upon
conviction in this case. Mr. Torres agrees that, if incarcerated,
he will join the Inmate Financial Responsibility Program, earnings
from which will be applied toward payment of the special
assessment.

CET
Defendant’s
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 3 of 14 PagelD #: 81

Wesley Page

September 1, 2020 Re: Eugene Enrique Torres
Page 3
7. ABANDONMENT OF PROPERTY. Mr. Torres hereby agrees to

release, relinquish, waive or abandon to the United States or to
the State of West Virginia any and all right, title and interest
he may have in certain items seized from him, that is, one cell
phone and $250.00 in U.S. currency seized from him on June 18,
2020. The property hereby abandoned by the defendant under this
paragraph will be destroyed or otherwise disposed of by federal,
state or local law enforcement officers according to the law.

8. PAYMENT OF MONETARY PENALTIES. Mr. Torres authorizes the
Financial Litigation Unit in the United States Attorney’s Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for
sentencing purposes. Mr. Torres agrees not to object to the
District Court ordering all monetary penalties (including the
special assessment, fine, court costs, and any restitution that
does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Mr. Torres further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Mr. Torres authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance
with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Mr. Torres
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Torres agrees that if he retains counsel or has appointed

mon a
Ce.

Defendant’s
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 4 of 14 PagelD #: 82

Wesley Page
September 1, 2020 Re: Eugene Enrigue Torres
Page 4

counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

9. COOPERATION. Mr. Torres will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Mr. Torres may have counsel present except when appearing before
a grand jury.

10. USE IMMUNITY. Unless this agreement becomes void due to
a violation of any of its terms by Mr. Torres, and except as
expressly provided for in paragraph 12 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

ll. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Torres for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. Torres for
perjury or false statement if such a situation should occur
pursuant to this agreement.

12. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Torres stipulate and agree that the facts
comprising the offense of conviction and relevant conduct include
the facts outlined in the “Stipulation of Facts,” a copy of which

a pen

©

o

Defendant's
Tnitials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 5 of 14 PagelD #: 83

Wesley Page
September 1, 2020 Re: Eugene Enrique Torres
Page 5

is attached hereto as “Plea Agreement Exhibit B.”

Mr. Torres agrees that if he withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by him, and he is subsequently tried for his conduct alleged in
the indictment and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States case-
in-chief, in cross-examination of Mr. Torres or of any of his
witnesses, or in rebuttal of any testimony introduced by him or on
his behalf. Mr. Torres knowingly and voluntarily waives, see United
States v. Mezzanatto, 513 U.S. 196 (1995), any right he has
pursuant to Fed. R. Evid. 410 that would prohibit such use of the
Stipulation of Facts. Tf the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
states.

 

The United States and Mr. Torres understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

13. AGREEMENT ON SENTENCING GUIDELINES. Baséd on the
foregoing Stipulation of Facts, the United States and Mr. Torres
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2G1.3

Base offense level 28

Use of computer + 2
Involves commercial sex act + 2

Ee |
Defendant’s
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 6 of 14 PagelD #: 84

Wesley Page

 

September 1, 2020 Re: Eugene Enrique Torres
Page 6

Minor under age 12 + 8

Adjusted offense level 40

The United States and Mr. Torres acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

14. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Torres
knowingly and voluntarily waives his right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742. Mr.
Torres also knowingly and voluntarily waives any right to seek
appellate review of any claim or argument that (1) the statute of
conviction 18 U.S.C. § 2422(b) is unconstitutional, and (2) Mr.
Torres’s conduct set forth in the Stipulation of Facts (Plea
Agreement Exhibit B) does not fall within the scope of the 18
U.S.C. § 2422(b). Mr. Torres may appeal the following:

(a) a sentence that exceeds the maximum penalty prescribed
by statute; and

(ob) a decision by the District Court, pursuant to the
Sentencing Guidelines or 18 U.S.C. § 3553(a), to make an
“upward departure” or “upward variance” from the total
offense level calculated by the District Court or the
guideline range corresponding to that level.

The United State also waives its right to seek appellate
review of any sentence of imprisonment or fine imposed by the
District Court, or the manner in which the sentence was determined,
on any ground whatsoever including any ground set forth in 18

U.S.C. § 3742, except:
cet

Defendant’s
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 7 of 14 PagelD #: 85

Wesley Page
September 1, 2020 Re: Eugene Enrique Torres
Page 7

(a) a sentence that is below the minimum penalty, if any,
prescribed by statute; and

(b) The United States may appeal a decision by the District
Court, pursuant to the Sentencing Guidelines or 18
U.S.C. § 3553(a), to make a “downward departure” or
“downward variance” from the total offense level
calculated by the District Court or the guideline range
corresponding to that level.

Mr. Torres also knowingly and voluntarily waives the right to
challenge his guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
collateral attack, including but not limited to a motion brought
under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

15. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Torres knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

16. SEX OFFENDER REGISTRATION REQUIREMENT. Mr. Torres
understands and acknowledges that under the Federal Sex Offender
Registration and Notification Act, he must register as a sex
offender and keep the registration current in each of the following
Jurisdictions: where he resides, where he 1s an employee and where
he is a student. Mr. Torres understands that the federal
registration requirement and any state registration requirement
may apply throughout his life. Mr. Torres further understands that

Pope pee
Set.
Defendant’s

Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 8 of 14 PagelD #: 86

Wesley Page
September 1, 2020 Re: Eugene Enrique Torres
Page 8

the requirement to keep the registration current includes
informing at least one of the aforementioned jurisdictions not
later than three days after any change of name, residence,
employment or student status. Mr. Torres understands that failure
to comply with these obligations subjects him to prosecution for
failure to register under federal law, 18 U.S.C. § 2250, which is
punishable by a fine or imprisonment, or both.

17. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

{b) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(ad) Correct inaccuracies or inadequacies in the presentence
report;
(e) Respond to statements made to the Court by or on behalf

of Mr. Torres;

(£) Advise the Court concerning the nature and extent of Mr.
Torres’s cooperation; and

(g) Address the Court regarding the issue of Mr. Torres’s
acceptance of responsibility.

18. VOIDING OF AGREEMENT. Tf either the United States or
Mr. Torres violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

oF et

ee
Ce
Defendant’s
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 9 of 14 PagelD #: 87

Wesley Page

September 1, 2020 Re: Eugene Enrique Torres
Page 9

19. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
Torres in this matter. There are no agreements,: understandings

or recommendations as to any other pending or future charges
against Mr. Torres in any Court other than the United States
District Court for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
United States Attorney

— le asks A £ yee
By: 6 \

Jennifer Rada Herrald
Assistant United States Attorney

 

 

Defendant's
Initials
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 10 of 14 PagelD #: 88

Wesley Page
September 1, 2020: Re: Eugene Enrique Torres
Page 10

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this ten-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no. promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

Cop q / is] 2020)

Eugene-#nrique Torres Date Signed
Defendant

a 9/) e/2c20
CO

Wesley pa Date Signed
Counsel/ for Defendant
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 11 of 14 PagelD #: 89

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON
UNITED STATES OF AMERICA

Vv. CRIMINAL NO.

 

18 U.S.C. § 2422 (b)
EUGENE ENRIQUE TORRES

also known as EUGENIO
ENRIQUE TORRES

INFORMATION

(Attempted Enticement of a Minor)
The United States Attorney Charges:

From on or about June 17, 2020, through on or about June 18,
2020, at or near Fayetteville, Fayette County, West Virginia, and
within the Southern District of West Virginia, and elsewhere,
defendant EUGENE ENRIQUE TORRES, also known as Eugenio Enrique
Torres, using a facility and means of interstate commerce, that
is, a cell phone and the Internet, did knowingly attempt to
persuade, induce, entice, and coerce an individual, who had not
attained the age of 18 years, to engage in prostitution and sexual
activity for which any person could have been charged with a
criminal offense.

In violation of Title 18, United States Code, Section 2422 (b).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

By:

 

JENNIFER RADA HERRALD
Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 12 of 14 PagelD #: 90

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 2:20-cr-00100
2:20-cr-
EUGENE ENRIQUE TORRES
Also known as Eugenio Enrique
Torres

STIPULATION OF FACTS

The United States and EUGENE ENRIQUE TORRES, stipulate and
agree that the facts comprising the offense of conviction in the
information and relevant conduct include the following:1!

DEFENDANT’S FACTUAL BASIS FOR GUILTY PLEA

On or about June 17, 2020, from at or near Fayetteville,
Fayette County, West Virginia, I sent a message in response to an
ad on Craigslist entitled “Mama bear in town with the cubs” that
indicated the mother? was looking to arrange “a fun playdate.”
Following a brief email exchange, the woman and I began to
correspond via text message.

During the conversation the woman sought to confirm that we
were on the same page regarding the nature of the Craigslist ad,
specifically that she was “looking to watch my kids have adult fun

ut

with a new ‘friend.’” I agreed that I was “in totally.” I asked

for and received an image from the woman purportedly depicting her

 

1 This Stipulation of Facts and Factual Basis for Guilty Plea does
not contain each and every fact known to EUGENE ENRIQUE TORRES and
to the United States concerning his involvement and the involvement
of others in the charges set forth in the Indictment or
Information.

2 The “mother” was actually an undercover law enforcement officer.

PLEA AGREEMENT EXHIBIT B
1
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 13 of 14 PagelD #: 91

with her two daughters. I also sent a photograph of myself and
asked what the girls thought of me.

The woman and I began to discuss arrangements to meet in
person and further discussed the topic of the cost of an encounter
with one or both girls. I asked her for a “ballpark [price] for
both [minors] for full fun.” I was informed that the minors were
ages 11 and 13, and that the 11-year-old was a virgin but sexual
intercourse with her could be on the table for the right
“donation.” I was also informed that protection was required to be
used and that there could be no “rough play or anal.” While I
expressed some concern about getting in trouble about their young
ages, I continued to discuss arranging a meeting. I did not have
access to a vehicle at the time, so I asked the woman to travel
from her location in Beckley to meet me at my hotel in
Fayetteville.

Prior to her coming to Fayetteville we also spoke on the
telephone because I no longer wanted to communicate in writing via
text messages. During the phone calls I asked her to give me
prices, and I told her that I had gone to an ATM to withdraw cash.
I told her it was fine for her to only bring the 1ll-year-old girl
to the hotel. We discussed a price of $200 to $250, and she
explained that I could talk to the 11-year-old to determine if she
was willing to engage in sexual intercourse. I indicated that I
was interested in engaging in oral sex with the minor, but I wanted
to make sure she was comfortable with what she was doing. I also
indicated that I had candy and could try to find a stuffed animal
in the hotel gift shop to give the minor as a gift to make her
feel more comfortable.

We arranged to meet at the bar in my hotel in Fayetteville on
the evening of June 18, 2020. When we met in person the mother
stated that she had discussed with the possibility of sex with the

li-year-old and she “seemed okay with it.” I agreed that if she

PLEA AGREEMENT EXHIBIT B
2
Case 2:20-cr-00100 Document 35 Filed 10/02/20 Page 14 of 14 PagelD #: 92

initiated I would be interested. We left the bar in order to go
get the minor from her mother’s car and return to my hotel room.
We planned to walk over to the nearby gas station to buy candy for
the child as a gift, and I confirmed with the woman that she had
brought condoms with her. As we were walking to the car to get the
minor, we were placed under arrest.

At the time of this activity, I intended to persuade the 11-
year-old minor to engage in sexual activity, specifically oral sex
and sexual intercourse, by both working with her mother to make

her more comfortable and by supplying her with candy as a gift.

Stipulated and agreed to:

Sip LZ

EUGENE ANRIQUE TORRES Dat¢

Defende
qrelecee

WESLEY PAGE “@ Date
Counsel for Defendant

/ yj j \ OP)
<1) Yada NeneteL 7 -21-20<0
TANATES R RADA HERRALD Date
Assistant United States Attorney

  

ZOZO

 

 

 

PLEA AGREEMENT EXHIBIT B
3
